Case 19-01069-JMM           Doc 180    Filed 06/08/20 Entered 06/08/20 19:50:27            Desc Main
                                      Document     Page 1 of 3



        Holly Roark, ISB No. 7143
        ROARK LAW OFFICES
        950 Bannock St. Ste. 1100
        Boise, ID 83702
        Telephone: (208) 536-3638
        Facsimile: (310) 553-2601
        Email: holly@roarklawboise.com

        Counsel for Debtors-in-Possession

                               UNITED STATES BANKRUPTCY COURT

                                   DISTRICT OF IDAHO – BOISE

        In Re:                                      Case No. 19-01069-JMM

        WILLIAM E. DEMPSEY, II, and                 Chapter 11
        AMY D. DEMPSEY,

        Debtors and Debtors in Possession.


         EX PARTE MOTION TO VACATE ORDER GRANTING BRUNOBUILT, INC.’S
         MOTION FOR ORDER SHORTENING TIME TO RESPOND TO FIRST SETS OF
              WRITTEN DISCOVERY TO DEBTORS AND DCCC (DKT. NO. 171)

         Come now the Debtors-in-Possession in the above-described Chapter 11 bankruptcy case,

WILLIAM E. DEMPSEY, II and AMY D. DEMPSEY (the “DIP”), and hereby move this Court,

Ex Parte, for an Order Vacating its Order Granting BrunoBuilt, Inc.’s Motion for Order
Shortening Time to Respond to First Sets of Written Discovery to Debtors and DCCC (Dkt No.

171).

         1.      On June 4, 2020, BrunoBuilt, Inc. filed its Motion for Order Shortening Time to

Respond to First Set of Written Discovery to Debtors and DCCC as Docket No. 164.

         2.      The Notice of Motion attached as the first page of the document indicates that the

time to object is 14+3 days.
         3.      Accordingly, the Court clerk set the deadline for June 24, 2020, which is evidenced

on the Court’s docket in the space dated June 8, 2020, between Dockets No. 170 and 171.

         4.      Nevertheless, on June 8, 2020, the Court entered an Order as Docket No. 171,




                                                    1
Case 19-01069-JMM         Doc 180     Filed 06/08/20 Entered 06/08/20 19:50:27             Desc Main
                                     Document     Page 2 of 3



granting the Motion.

       5.      The DIP intended to timely respond to the Motion, and in fact had intended to

respond 16 days early, today, and set the matter for hearing for June 16, 2020, at 9:00 a.m. with

several other matters currently on the docket. To that end, the DIP has filed its Objection to

BrunoBuilt, Inc.’s Motion as Docket No. 173, and a supporting brief as Docket No. 164, and has

filed an ex parte motion to shorten time for the hearing as Docket No 176.

       6.      For the foregoing reasons the DIP requests that this ex parte Motion be granted and

that the Order entered as Docket No. 171 be vacated so that a hearing on creditor BrunoBuilt, Inc.’s

Motion and the Objection filed by the DIP can be heard.



DATED:         June 8, 2020                            Roark Law Offices



                                                       ___________________________________
                                                       HOLLY ROARK,
                                                       Counsel for Debtor/Debtor-in-Possession




                                                   2
Case 19-01069-JMM        Doc 180     Filed 06/08/20 Entered 06/08/20 19:50:27      Desc Main
                                    Document     Page 3 of 3



                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that ON June 8, 2020, I filed the forgoing document electronically
through the CM/ECF system, which caused the following parties or counsel to be served by
electronic means, as more fully reflected on the Notice of Electronic Filing:

Holly Roark on behalf of Debtors-in-Possession holly@roarklawboise.com,
courtnotices@roarklawoffices.com

Robert A Faucher on behalf of Creditor BrunoBuilt, Inc.
rfaucher@hollandhart.com, boiseintaketeam@hollandhart.com;spturner@hollandhart.com
Philip John Griffin on behalf of Creditor BrunoBuilt, Inc.
PJGriffin@hollandhart.com, boiseintaketeam@hollandhart.com;njhammond@hollandhart.com

Jesse A.P. Baker on behalf of Creditor Bank of
America (NC) ecfidb@aldridgepite.com,
JPB@ecf.courtdrive.com

Lesley Bohleber on behalf of Creditor Bank of
America, N.A. ecfidb@aldridgepite.com,
llueke@ecf.courtdrive.com

Trevor L Hart on behalf of Creditor Washington Trust Bank
tlh@perrylawpc.com, jks@perrylawpc.com;mbp@perrylawpc.com;taw@perrylawpc.com
Scott B Muir on behalf of Interested Party CITY OF BOISE
BoiseCityAttorney@cityofboise.org

Brett R Cahoon on behalf of U.S. Trustee US
Trustee ustp.region18.bs.ecf@usdoj.gov


     AND I FURTHER CERTIFY that on such date I served the foregoing on the following non
CM/ECF Registered Participants in the manner indicated:

       Via first class mail, postage prepaid addressed as follows:

N/A

/s/ Holly Roark
________________________
Holly Roark




                                                 3
